Citation Nr: 0522800	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for residuals of a root 
canal procedure to tooth number 19, for the purpose of 
obtaining VA outpatient dental treatment.

2.  Entitlement to an initial rating in excess of 10 percent 
for muscle strain of the upper thoracic spine (left rhomboid 
muscles and right trapezius muscles).

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a November 2003 decision, the Board denied higher initial 
ratings for temporomandibular joint (TMJ) syndrome, left 
plantar fasciitis, and right plantar fasciitis.  The 
remaining issues on appeal, as set forth on the cover page of 
this decision, were remanded to the RO for additional 
development of the evidence.  

In a May 2004 statement, the veteran appeared to raise a 
claim for an increased rating for seborrheic dermatitis.  
Since this matter has not as yet been adjudicated, and 
inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for initial consideration.

The Board also notes that since her separation from service, 
the veteran has repeatedly referred to a cervical spine 
disability.  Neither she nor the RO, however, has been clear 
as to whether her claimed neck symptoms are part and parcel 
of her service-connected muscle strain of the upper thoracic 
spine (left rhomboid muscles and right trapezius muscles).  
Unfortunately, as set forth below, the veteran failed to 
appear without explanation for her scheduled VA medical 
examination.  Thus, although the record is insufficient, the 
Board has no choice but to rate the veteran's thoracic spine 
disability on the evidence of record.  38 C.F.R. § 3.655 
(2004).  

To avoid any further confusion or prejudice to the veteran, 
however, the Board finds that at the time of her separation 
from service, the veteran raised a claim of service 
connection for a cervical spine disability.  This pending 
claim is separate from the claim for a higher initial rating 
for her muscle strain of the upper thoracic spine, which is 
currently on appeal.  The claim of service connection for a 
cervical spine disability is referred to the RO for initial 
consideration.




FINDINGS OF FACT

1.  The veteran underwent a root canal on tooth number 19 in 
service.  

2.  Within 90 days of her separation from service, the 
veteran submitted an application for dental treatment for 
residuals of a root canal to tooth number 19.  

3.  The veteran's DD Form 214 bears a certification that she 
was not provided a complete dental examination and all 
appropriate treatment indicated prior to her separation from 
active service.  

4.  The available evidence shows that the veteran's muscle 
strain of the upper thoracic spine (left rhomboid muscles and 
right trapezius muscles) is manifested by subjective 
complaints of pain, spasm, and functional loss; objective 
findings consist of some limitation of motion and X-ray 
findings of an osteophyte, but no spasm or neurologic 
deficits.

5.  The available evidence shows that the veteran's lumbar 
strain is manifested by subjective complaints of pain and 
functional loss; objective findings include some limitation 
of motion, but no spasm or neurologic deficits.





CONCLUSIONS OF LAW

1.  The criteria for Class II VA outpatient dental treatment 
for residuals of a root canal procedure to tooth number 19 
have been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 17.161 (2004). 

2.  The criteria for an initial rating in excess of 10 
percent for muscle strain of the upper thoracic spine (left 
rhomboid muscles and right trapezius muscles) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.655, 4.40, 4.45, 4.71a, Diagnostic Code 5291 (2002) 
and Diagnostic Codes 5235 - 5243 (2004).

3.  The criteria for an initial rating in excess of 10 
percent for lumbar strain have not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5292, 5295 (2002) and 
Diagnostic Codes 5235 - 5243 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete her claims, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit or identify any 
additional information that she felt would support her 
claims.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying her claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the VCAA notice and affording her the 
opportunity to respond, the RO reconsidered the veteran's 
claims.  Moreover, the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran, 
nor has she so contended.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

The record also reflects that the veteran underwent VA dental 
and medical examinations in April 1999 and October 2001.  
Pursuant to the Board's remand instructions, the RO 
thereafter attempted to provide the veteran with an 
additional medical examination in connection with her claims.  
Unfortunately, however, the veteran failed to report, without 
explanation.  Her failure to cooperate with VA's efforts to 
provide her with an adequate medical examination implicates 
the provisions of 38 C.F.R. § 3.655.  

Under that provision, when a claimant fails to report for 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2004).

In this case, the Board notes that the veteran has failed to 
report for the most recent VA medical examination scheduled 
in connection with this appeal, despite being given notice of 
the consequences of her failure to report.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  She has provided no explanation for 
her failure to report, nor has she contacted the RO or the VA 
Medical Center to request a rescheduling of the examination.  
The Board therefore finds that the veteran has not shown good 
cause for failing to report for her VA medical examination.  

In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a veteran appeals an initial rating assigned 
in an original compensation claim (following a grant of 
service connection), that claim continues to be an original 
claim as a matter of law.  Thus, the Board must adjudicate 
the veteran's claims for higher initial ratings for her 
thoracic and lumbar spine disabilities based on the evidence 
of record.  38 C.F.R. 3.655 (2004).  Although the record in 
this case incomplete, it is clear that VA has met its duty to 
assist the veteran in the development of facts pertinent to 
her claims, to the extent possible.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background 

The veteran's service dental records show that she underwent 
endodontic treatment on tooth number 19 in October 1995.  She 
underwent additional endodontic treatment on tooth number 19 
between May 1998 and January 1999.  When she was examined in 
April 1999, she reported that she had had minor symptoms in 
the area of tooth number 19 approximately two months prior, 
but was currently asymptomatic.  The examiner recommended 
radiographic evaluation in one year, then periodically 
thereafter.  

The veteran's service medical records show that she sought 
treatment on a frequent basis for a host of complaints, 
including back pain.  On an April 1999 Report of Medical 
Assessment, the veteran listed several complaints, including 
"inflammation under tooth where root canal was done," as 
well as chronic upper back pain.  Records show she sought 
treatment in February 1999 for a claimed "long history of 
off and on" pain in the neck and low back.  Examination 
showed full range of motion of the neck and back.  The 
assessment was pain and the veteran was referred for 
chiropractic treatment.  She thereafter received chiropractic 
care between February and April 1999.  

The veteran's April 1999 DD Form 214, Certificate of Release 
or Discharge from Active Duty, shows that her primary 
specialty was supply management journeyman.  She received no 
awards or decorations indicative of combat service.  Her DD 
Form 214 contains a notation to the effect that she was not 
provided a complete dental examination and all appropriate 
dental services and treatment within 90 days prior to 
separation.  

In connection with her separation from active service, the 
veteran submitted an application for VA benefits, seeking 
service connection for several disabilities, including a back 
disability.  The veteran also noted that she had undergone a 
root canal in service and required additional treatment.  

In connection with her claim, the veteran was afforded a VA 
medical examination in April 1999, at which she reported that 
when she walked in the morning or engaged in activities such 
as gardening or prolonged sitting, she experienced an aching-
type pain in the area of the right trapezius, left rhomboid, 
and lower paraspinous area.  Objective examination revealed 
full range of motion of the cervical spine as follows:  
forward flexion and extension to 30 degrees and rotation to 
55 degrees, bilaterally.  The veteran complained of pain with 
rotation to the right.  She denied radiation of pain and 
there were no paresthesias or sensory deficits.  Examination 
further revealed complete range of motion of the shoulder, 
with no evidence of impingement.  Examination of the lumbar 
spine showed that she was able to exceed the normal range of 
motion as follows:  forward flexion to 110 degrees, extension 
to 35 degrees, rotation to 35 degrees, bilaterally, and 
lateral flexion to 40 degrees, bilaterally.  There was some 
tenderness in the trapezius and left paraspinous muscular 
area.  The diagnosis was intermittent muscular strain left 
rhomboid, left lower lumbar paraspinous, and right trapezius.  

At a VA dental examination in April 1999, the veteran 
reported that she had undergone a root canal to tooth number 
19 during service, but was feeling much better and was not 
presently having a problem with that tooth.  X-ray studies 
confirmed residuals of a root canal procedure at tooth number 
19.  The radiolucency was small at the apex, but was 
decreased in size compared to the films that were reviewed 
over the past four years.  The diagnosis was status post root 
canal therapy.  

In a May 1999 rating decision, the RO granted service 
connection for several disabilities, including lumbar strain 
and muscle strain of the upper thoracic spine (left rhomboid 
muscles, and right trapezius muscles).  The RO assigned 
initial 10 percent ratings for these disabilities, effective 
April 27, 1999, the day following the date of the veteran's 
separation from active service.  The RO also denied 
entitlement to VA outpatient dental treatment on the basis 
that the veteran had no dental disability as a result of 
combat wounds or other service trauma.  

The veteran appealed the RO's decision.  In her July 1999 
notice of disagreement, she indicated that she had "moderate 
to significant discomfort pertaining to my root canal 
complications."  She indicated that at her last check-up 
prior to discharge, she had had a minor infection in her 
tooth.  She also claimed that she had received "a very 
unattractive filling" in service, and felt that she should 
have received a permanent cap.  

With respect to her upper thoracic spine disability, the 
veteran claimed that she experienced "substantial pain" as 
well as limited movement.  She also indicated that the 
condition resulted in severe headaches and stiffness.  She 
claimed that when her condition became "irritated," she 
required bed rest, massage therapy, and over the counter 
medications.  

In support of her claim, the veteran submitted a March 2000 
letter from Craig K. Sommer, DDS, who indicated that he had 
examined the veteran in January 2000.  At that time, he 
indicted that he found numerous areas of recurrent caries, 
new caries, and restorations inadequate to provide longevity 
in function and appearance.  He indicted that numerous crowns 
and partial coverage restorations would be required to 
restore the veteran's dental health to optimum conditions, 
both functionally and esthetically.  Among other things, the 
dentist recommended porcelain crowns on tooth number 19.  

The veteran also submitted a February 2000 letter from Dennis 
J. Levasseur, DDS.  Dr. Levasseur recommended several 
treatments for the veteran, including orthodontics to 
straighten her teeth, caries control and hygiene including 
fillings in numerous teeth, and crown coverage on teeth 
numbers 5 and 19.  

Post-service medical records from the service department show 
that in February 2000, the veteran complained of back and 
neck pain.  She underwent a complete physical in March 2000.  
At that time, she listed several complaints, including 
chronic intermittent low back pain and occasional thoracic 
pain.  Objective examination showed that her gait and 
carriage were normal.  There was no spinous process 
tenderness with palpation or percussion.  There was no 
paraspinal muscle tenderness.  There was no limitation of 
motion of the major joints, including the neck or spine.  The 
assessments including chronic intermittent back pain.  

In August 2000, the veteran was evaluated in connection with 
her complaints of chronic low back and neck pain.  She denied 
radiation of pain, but claimed that he pain interfered with 
her ability to perform activities such as prolonged driving 
or sitting.  Examination showed no objective signs or 
abnormalities, other than sacroiliac joint dysfunction.  
Physical therapy was recommended.  At a physical therapy 
examination later that month, the examiner noted that the 
veteran moved easily, had no neurological abnormalities, and 
had normal range of motion in the cervical and lumbar spine.  
The assessment was musculoskeletal neck and back pain.  

In an August 2000 letter, a military nurse practitioner 
indicated that she had seen the veteran twice in the past 
year for complaints of pain in the back and neck.  She noted 
that the veteran claimed to have pain on a frequent basis.  

In an October 2001 letter, the veteran's spouse indicated 
that she had "continual lower back, upper back, and neck 
pains that she complains of often."  He also indicated that 
she had dental problems and required expensive treatment.  

The veteran underwent VA medical examination in October 2001 
at which she complained of low back pain.  She also claimed 
that upon waking in the morning, she had upper back pain and 
spasms.  She claimed that her back pain increased with 
exercise and prolonged sitting.  Objective examination showed 
a normal carriage, gait, and posture.  There were complaints 
of tenderness over the thromboid area, supraspinatus area, 
and paralumbar muscles.  Range of motion of the cervical 
spine showed forward bending to 45 degrees, extension to 50 
degrees, and rotation to 40 degrees, bilaterally.  The 
veteran claimed that she had pain on motion.  Examination of 
the thoracolumbosacral spine showed no spasms, although the 
veteran claimed to have tenderness.  Range of motion testing 
showed forward flexion to 90 degrees, extension to 22 
degrees, and lateral bending to 40 degrees, bilaterally.  
Again, the veteran claimed to experience pain on motion.  X-
ray studies of the lumbar spine showed no abnormality but for 
a mild scoliosis.  X-ray studies of the thoracic spine showed 
a mild early osteophyte, evidencing very early degenerative 
disc disease.  The diagnoses included lumbosacral, cervical, 
and thoracic spine strain with limited motion.  The examiner 
indicated that he would assign an additional 5-10 degree loss 
of motion of the cervical and thoracolumbosacral spine for 
flare-ups and pain.  He indicated that there was no 
additional loss of motion due to impaired endurance, 
weakness, or incoordination.  

In a May 2004 statement, the veteran claimed that her "back 
issues" had worsened.  She claimed that her back was so 
painful and sensitive that she was unable to stand or walk 
for more than 30 to 45 minutes without resting.  She claimed 
that she required chiropractic care two to three times weekly 
to relieve her symptoms, but that she could not afford such 
care.  In support of her claim, she submitted additional 
clinical records showing continued complaints of numerous 
symptoms, including pain in the cervical, thoracic, and 
lumbar spine.  

The RO thereafter scheduled the veteran for another VA 
medical examination, to be held in December 2004.  Of record 
is a copy of the November 2004 notification letter sent to 
the veteran.  Also of record is a November 2004 letter 
advising the veteran of the consequences of failing to report 
for the examination.  

According to a memorandum from the VA Medical Center, the 
veteran called the facility on the day of the appointment and 
indicated that she would be unable to attend the examination.  
She refused to provide a reason.  When the veteran was 
advised that the orthopedic surgeon was fully booked through 
the month of December, she indicated that she would try to 
make arrangements to attend the examination, and would call 
back if she could not make it.  The veteran did not call back 
and she failed to appear for the examination, without 
explanation.  Since that time, she has not contacted the RO, 
requested rescheduling of the examination, or otherwise 
provided an explanation for her failure to report for the 
examination.  

II.  Entitlement to service connection for residuals of a 
root canal procedure to tooth number 19, for the purpose of 
obtaining VA outpatient dental treatment.

As set forth above, the veteran is seeking service connection 
for residuals of a root canal procedure to tooth number 19, 
for the purposes of entitlement to VA outpatient dental 
treatment.  Generally, a veteran is entitled to VA outpatient 
dental treatment if he or she qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 
C.F.R. § 17.161 (2004). 

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release and the DD Form 214 does not bear a certification 
that the veteran was provided a complete dental examination 
and all appropriate treatment indicated.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. §  
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Other categories of eligibility under 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 

Applying the facts in this case to the criteria set forth 
above, the Board finds that the veteran is entitled to Class 
II VA outpatient dental treatment for residuals of a root 
canal to tooth number 19.  

As set forth above, the veteran's service dental records 
confirm that she underwent a root canal on tooth number 19.  
Just prior to her separation from service, a military dentist 
recommended follow-up care.  Moreover, within 90 days of her 
separation from active service, the veteran filed an 
application for dental treatment and her DD Form 214 shows 
that she was not provided a complete dental examination and 
all appropriate treatment prior to her separation from active 
service.  Based on these factors, the Board finds that Class 
II outpatient dental treatment is warranted.  

The record does not show, however, nor does the veteran 
contend, that she meets any of the other eligibility criteria 
for entitlement to VA outpatient dental treatment for tooth 
number 19.  For example, she does not have an adjudicated 
compensable service-connected dental condition, other than 
TMJ syndrome.  Thus, she is not entitled to Class I VA 
outpatient treatment for tooth number 19.  Likewise, because 
she does not have a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, she is not entitled to Class IIa dental 
treatment.  Finally, the veteran was not a prisoner of war, 
she is not a Chapter 31 vocational rehabilitation trainee, 
she is not rated as totally disabled, and the record does not 
show that she has a dental condition clinically determined to 
be complicating a medical condition currently being treated 
by VA.  Thus, the remaining categories of eligibility are 
inapplicable.  

III.  Increased rating claims

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis:  As a preliminary matter, the Board notes that the 
criteria for rating the veteran's thoracic and lumbar spine 
disabilities have changed during the course of this appeal.  
The Board will consider both versions of the rating criteria, 
applying the version which is more favorable to the veteran.  

With respect to the thoracic spine, under the old rating 
criteria, slight limitation of motion of the dorsal spine 
warranted a noncompensable rating.  A maximum 10 percent 
rating was assigned for either moderate or severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

In addition, favorable ankylosis of the dorsal spine was 
assigned a 20 percent rating.  Unfavorable ankylosis of the 
dorsal spine warranted a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5288 (2002).

As set forth above, the available evidence shows that the 
veteran's thoracic spine disability is manifested by 
subjective claims of pain in the area of the thoracic spine.  
She has also claimed to have spasms in the area, although 
objective examination in October 2001 showed no spasm.  The 
veteran also claims to experience functional loss as a result 
of her thoracic spine disability.  It is also noted that 
although range of motion was normal when the veteran was 
examined on several occasions between February 1999 and 
August 2000, a VA examiner indicated that some limitation of 
motion was objectively demonstrated at the October 2001 VA 
medical examination.  Based on these symptoms, the RO has 
assigned an initial 10 percent rating.  This is the maximum 
rating available for limitation of motion of the thoracic 
spine.  

Because the veteran is already receiving the maximum 
disability rating for limitation of motion, consideration of 
the factors described in DeLuca v. Brown, 8 Vet. App. 202 
(1995) is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Regardless, the Board notes that the record 
contains no probative evidence of any objective findings such 
as weakness, muscle atrophy, or other evidence of disuse.  
Thus, the Board would find no basis for the assignment of an 
initial rating in excess of 10 percent under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.

In addition, the Board notes that the record is entirely 
devoid of any indication that the veteran's thoracic spine 
disability is manifested by ankylosis.  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992))  In the absence of ankylosis, the Board 
may not rate the veteran's thoracic spine disability as 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board also notes that although a thoracic osteophyte was 
demonstrated on X-ray examination, the record does not show 
that the veteran has intervertebral disc syndrome of the 
thoracic or lumbar spine.  Thus, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) and Diagnostic Code 5243 
(2004) are not for application.  

With respect to the lumbar spine, under the old rating 
criteria, a 10 percent rating was assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating was provided for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

The next higher rating, 40 percent, was the highest available 
rating under the criteria for evaluating lumbosacral strain.  
A 40 percent required listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of these symptoms with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Alternatively, under the old rating criteria, a 10 percent 
rating was assigned for slight limitation of motion of the 
lumbar spine.  A 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was assigned for severe limitation of motion of the 
lumbar spine.  

In this case, the veteran's lumbar spine disability is 
manifested by subjective claims of pain and functional loss.  
Although range of motion of the lumbar spine was normal when 
the veteran was examined in February 1999, April 1999, March 
2000, and August 2000, at the October 2001 VA medical 
examination, the examiner described the veteran's range of 
motion as limited.  Specifically, findings were as follows:  
flexion was limited to 90 degrees, extension was limited to 
22 degrees, and lateral bending was limited to 40 degrees.  
The examiner indicated that the veteran claimed to experience 
pain on motion and that he would assign an additional 10 
degrees loss of motion for "Deluca factors."  

Based on these symptoms, the RO has assigned an initial 10 
percent rating.  The Board finds that a higher rating is not 
warranted.  The evidence currently of record contains no 
indication of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
Indeed, examination in October 2001 revealed no spasm.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Moreover, 
moderate limitation of motion of the lumbar spine has not 
been shown.  Indeed, no examiner has characterized the 
veteran's motion loss as moderate.  

The Board has considered the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), but finds that a higher rating 
is not warranted.  Despite her claims, the objective evidence 
of record shows that the veteran's carriage, gait, and 
posture are normal and there is absolutely no probative 
evidence of any objective findings such as weakness, muscle 
atrophy, or other evidence of disuse.  Thus, the Board finds 
no basis for the assignment of an initial rating in excess of 
10 percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.
For the reasons set forth above, the Board finds that initial 
ratings in excess of 10 percent for either the thoracic or 
lumbar spine disability is not warranted under the old rating 
criteria.  

The new rating criteria effective September 26, 2003, provide 
a General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51, 454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a).

The General Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Applying the criteria set forth above to the available facts 
in this case, the Board finds that the criteria for an 
initial rating in excess of 10 percent for either the 
thoracic spine or lumbar spine disability have not been met.  

As delineated above, to warrant an initial rating in excess 
of 10 percent, under the new criteria for evaluating the 
spine, the evidence must demonstrate forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

In this case, repeated range of motion testing shows that the 
veteran does not meet the criteria for a rating in excess of 
10 percent.  In addition, there have been no objective 
findings of muscle spasm or guarding resulting in an abnormal 
gait.  Indeed, the veteran's gait, carriage and posture have 
been repeatedly described as normal.  In addition, although a 
mild scoliosis in the upper lumbar spine was noted on October 
2001 X-ray study, it was not attributable to spasm and 
objective examination in October 2001 revealed no spasm of 
either the lumbar or thoracic spine.  Moreover, the Board 
observes that the veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  

For the reasons set forth above, the Board finds that the 
criteria for initial schedular ratings in excess of 10 
percent for the thoracic and lumbar spine disabilities have 
not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered assigning 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004), but notes that the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication, nor does the 
veteran contend, that her thoracic or lumbar spine 
disabilities have required frequent hospitalizations.  There 
is also no indication that such disabilities have produced 
marked interference with employment.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003).


ORDER

Entitlement to service connection for residuals of a root 
canal procedure to tooth number 19, for the purpose of 
obtaining Class II VA outpatient dental treatment is granted.  

Entitlement to an initial rating in excess of 10 percent for 
muscle strain of the upper thoracic spine (left rhomboid 
muscles and right trapezius muscles) is denied.

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


